Exhibit 10.7


Termination Agreement
 
This TERMINATION AGREEMENT (this “Agreement”) is entered into as of December 31,
2011, by and between Anworth Mortgage Asset Corporation, a Maryland corporation
(the “Company”), and Joseph E. McAdams (the “Executive”).  The above parties are
referred to collectively herein as the “Parties” and individually as a “Party”.
 
RECITALS
 
WHEREAS, the Executive and Anworth Mortgage Advisory Corporation have entered
into an employment agreement dated as of January 1, 2002, which was subsequently
assumed by the Company, and the Company and the Executive have since entered
into a number of addendums to such agreement (as amended to date, the
“Employment Agreement”);
 
WHEREAS, the Company and Anworth Management, LLC (the “Manager”) have entered
into a Management Agreement dated as of December 31, 2011 (the “Management
Agreement”), and in connection therewith, the Company is now externally managed
by the Manager, with the Company’s day-to-day operations conducted by the
Manager through the authority delegated to it under the Management Agreement and
pursuant to the policies established by the Company’s board of directors (the
“Externalization”); and
 
WHEREAS, in connection with the Externalization, the Parties desire to terminate
the Employment Agreement because the Company will operate as an entity with
officers and directors, but without employees.
 
NOW, THEREFORE, the Parties agree as follows:


AGREEMENT
 
Section 3.                      Termination of Employment Agreement.
 
1.1           Termination.  Effective as of the date hereof, and by mutual
agreement of the Company and the Executive, the Employment Agreement shall
terminate, cease and be of no further force or effect.
 
1.2           Cease of Effectiveness of Obligations After Termination.  For the
avoidance of doubt, effective as of the date hereof, and by mutual agreement of
the Company and the Executive, Sections 5(b) and 5(c) of the Employment
Agreement, including all obligations, rights and benefits thereunder, shall
terminate, cease and be of no further force or effect.  The Executive hereby
acknowledges that the Executive has received all compensation, payments and
benefits owed to him, and has no further rights and benefits, under the
Employment Agreement.
 
Section 4.                      Miscellaneous Provisions
 
2.7           Further Assurances.  Each Party hereto at the reasonable request
of the other Party hereto and without additional consideration, shall execute
and deliver, or shall cause to be executed and delivered, from time to time,
such further certificates, agreements or instruments of conveyance and transfer,
assumption, release and acquittance and shall take such other action as the
other Party hereto may reasonably request, to consummate or implement the
transactions contemplated by this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
2.8           Entire Agreement.  This Agreement constitutes the full and entire
understanding and agreement among the Parties hereto with respect to the subject
matters hereof, and any and all other written or oral agreements existing prior
to or contemporaneously herewith are expressly superseded and canceled.
 
2.9           Amendments, Waivers, Consents and Assignability.  For the purposes
of this Agreement and all agreements, documents and instruments executed
pursuant hereto, except as otherwise specifically set forth herein or therein,
no course of dealing between the Parties and no delay on the part of any Party
hereto in exercising any rights hereunder or thereunder shall operate as a
waiver of the rights hereof and thereof.  Any term or provision hereof may be
amended, terminated or waived (either generally or in a particular instance and
either retroactively or prospectively) with the written consent of each of the
Parties.
 
This Agreement may not otherwise be assigned by any Party hereto without the
prior written consent of each other Party hereto.  Notwithstanding the
foregoing, nothing in this Agreement is intended to give any Person not named
herein the benefit of any legal or equitable right, remedy or claim under this
Agreement, except as expressly provided herein.
 
2.10           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall constitute an original but all of which shall
constitute but one and the same instrument.  One or more counterparts of this
Agreement or any Schedule hereto may be delivered via telecopier, with the
intention that they shall have the same effect as an original counterpart
hereof.
 
2.11           Construction.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement and the agreements, documents and
instruments executed and delivered in connection herewith shall be construed as
if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Agreement and the agreements, documents and instruments
executed and delivered in connection herewith.
 
2.12           Governing Law.  This Agreement shall be deemed a contract made
under the laws of the State of California, and all disputes, claims or
controversies arising out of this Agreement, or the negotiation, validity or
performance hereof or the transactions contemplated herein, shall be construed
under and governed by the laws of the State of California, without giving effect
to conflicts of laws principles.
 
[Signature page follows]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first written above.
 

 
Anworth Mortgage Asset Corporation
             
By:
 
/s/ Thad M. Brown
 
Name:
 
Thad M. Brown
 
Title:
 
Chief Financial Officer and Secretary
                         
Executive
                 
/s/ Joseph E. McAdams
 
Joseph E. McAdams